Citation Nr: 1454327	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  11-08 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disability.  

3.  Entitlement to service connection for a right knee disability.  

4.  Entitlement to service connection for a left knee disability.  

5.  Entitlement to a compensable rating for left arm and right wrist burn scars.  

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or due to being housebound.  

7.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and T.C.


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to August 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and January 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen the Veteran's claims for service connection for a right knee disability and a left knee disability, continued a 0 percent rating for left arm and right wrist burn scars, and denied entitlement to SMC based on the need for aid and attendance or due to being housebound and entitlement to automobile and adaptive equipment or adaptive equipment only.  

In March 2010 and October 2012, the Veteran testified before Decision Review Officers (DROs).  Copies of the transcripts for these hearings have been associated with the claims file.  In September 2014, the Veteran testified before the undersigned at a Central Office hearing.  A copy of the transcript has been associated with the claims file.  The Veteran submitted additional evidence at her hearing in the form of additional VA medical records.  However, in a September 2014 statement, she waived initial RO consideration of the newly submitted evidence, and the Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2014).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including the September 2014 hearing transcript, are potentially relevant to the issues on appeal.  Thus, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue(s) of entitlement to service connection for a right knee disability and left knee disability, entitlement to an increased rating for left arm and right wrist burn scars, entitlement to SMC based on the need for aid and attendance or due to being housebound, and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The March 2007 rating decision that denied service connection for a right knee disability was not appealed and is final.  

2.  Some of the evidence received since the March 2007 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a right knee disability.  

3.  The March 2007 rating decision that denied service connection for a left knee disability was not appealed and is final.  

4.  Some of the evidence received since the March 2007 rating decision is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for a left knee disability.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for a right knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  

2.  New and material evidence has been received to reopen the claim for service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision to reopen service connection for a right knee disability and for a left knee disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

Furthermore, the Court of Appeals for the Federal Circuit has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998).  

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium) (holding that the "presumption of credibility" doctrine continues to be precedent).  

Service connection for a right knee disability and a left knee disability was originally denied by a rating decision in August 1998.  Although the Veteran filed a timely notice of disagreement with the August 1998 rating decision, and a statement of the case was issued, she did not perfect her appeal.  Therefore, the rating decision became final.  See 38 C.F.R. §§ 20.302, 20.1103.  The Veteran filed a request to reopen her claims for service connection for a right knee disability and a left knee disability in November 2004.  The RO declined to reopen her claims in a March 2007 rating decision.  The Veteran did not file a timely notice of disagreement, nor did she submit additional evidence within a year of the rating decision, and therefore the rating decision became final.  See 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  In the March 2007 decision, the RO denied the claims because there was no evidence that the Veteran's right knee and left knee disabilities were related to her period of service.     

In June 2008, the Veteran filed her request to reopen the claims for service connection for a right knee disability and a left knee disability.  In the July 2009 rating decision on appeal, the RO declined to reopen the Veteran's claims.  

The evidence received subsequent to the March 2007 rating decision includes, in relevant part, additional VA medical records, a May 2009 VA examination, a March 2010 DRO hearing transcript, VA medical opinions dated in January 2010 and August 2014, a September 2014 Central Office hearing transcript, and the Veteran's statements.  

As pertinent here, the Veteran submitted January 2010 and August 2014 VA medical opinions from her VA treating rheumatologist in which the physician found that the Veteran had a "history of bilateral knee and bilateral hand joint pain since motor vehicle accident that occurred while in military."  Additionally, at the Veteran's September 2014 Board hearing, her primary care assistant T.C. testified that he had been working with the Veteran since 2006.  As a medical assistant, T.C. stated that he believed that the Veteran's bilateral knee disability had resulted from her motor vehicle accident during service in 1964.  The Board notes that the newly received evidence need only help prove one unestablished element of a current disability to qualify as new and material evidence to reopen the claim.  In this case, the January 2010 and August 2014 letters, as well as the testimony of the Veteran's health care assistant, constitute evidence suggesting that the Veteran's right knee and left knee disabilities could have been due to her period of service.  Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).  Therefore, as the threshold for reopening a claim is low, the Board finds that new and material evidence has been submitted to reopen the claims for service connection for a right knee disability and a left knee disability.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee disability is reopened.  

New and material evidence having been received, the claim of entitlement to service connection for a left knee disability is reopened.  


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to disposition of the claims of entitlement to service connection for a right knee disability and left knee disability, entitlement to an increased rating for left arm and right wrist burn scars, entitlement to SMC based on the need for aid and attendance or due to being housebound, and entitlement to automobile and adaptive equipment or adaptive equipment only.  

The Veteran contends that her right knee and left knee disabilities are due to a motor vehicle accident that occurred in July 1964 during her period of service.  

The Veteran underwent a VA examination in May 2009 to determine whether her right knee disability and left knee disability were due to her in-service motor vehicle accident.  After review of the claims file and examination of the Veteran, the examiner acknowledged that the Veteran felt that all of her physical and medical conditions stemmed from the 1964 motor vehicle accident.  However, the examiner found no documentation involving the knees at the time of the accident.  The examiner noted that the Veteran's body habitus with morbid obesity had been present for many years and that this was known to lead to patellofemoral degeneration.  The examiner also explained that bilateral knee involvement would indicate more of a generalized systemic condition and that any further correlation of the subjective complaints of the onset of pain would be merely speculative.  The examiner therefore opined that the Veteran's current bilateral knee condition with severe degenerative arthritis was unrelated to injuries sustained while in active service.     

However, subsequent to the May 2009 VA examination, the Veteran submitted January 2010 and August 2014 VA medical opinions from her treating rheumatologist in which the physician found that the Veteran had a "history of bilateral knee and bilateral hand joint pain since motor vehicle accident that occurred while in military."  Additionally, at the Veteran's September 2014 Board hearing, her primary care assistant T.C. testified that he had been working with the Veteran since 2006 and that as a medical assistant, he had reviewed the Veteran's claims file and believed that the Veteran's bilateral knee disability had resulted from her motor vehicle accident during service in 1964.      

Given that additional medical evidence has been submitted subsequent to the May 2009 VA examination that indicates that the Veteran's bilateral knee disability is due to her period of service, the claims file should be returned to the May 2009 VA examiner, if available, in order to obtain another opinion reconciling whether the Veteran's right knee disability and left knee disability arose from service or are otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).    

The Veteran was last afforded a VA examination for her left arm and right wrist burn scars in May 2009, over 5 years ago.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Not only is the last examination unduly remote, but the Veteran has also asserted that her condition has worsened since the previous VA examination.  Specifically, the Veteran alleges that her burn scars are now painful and tender to the touch.  She also contends that her scars are affecting her mobility and dexterity and that she can no longer sign her name without feeling pain.  She further reports that when the weather gets cold, her hands cannot move.       

Because there may have been changes in the Veteran's condition, the Board finds that a new skin examination is needed to fully and fairly evaluate the Veteran's claim for increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

With respect to the Veteran's claim for special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, at a May 2010 VA examination, the examiner found that the Veteran had morbid obesity, diabetes mellitus, chronic obstructive pulmonary disease, bilateral degenerative joint disease of the knees, and right cataract surgery.  The examiner determined that the Veteran could feed herself, but that she was unable to prepare her own meals and needed assistance in bathing and tending to hygienic needs.  The Veteran was not found to be legally blind, require nursing care, or require medication management.  She had the ability to manage her own financial affairs.  Examination revealed good general appearance and normal posture.  The examiner found that the Veteran had no restrictions of each upper extremity with particular reference to grip, fine movements, or the ability to feed herself, button clothing, shave, and attend to the needs of nature.  The examiner did note that the Veteran's bilateral degenerative joint disease required a motorized scooter and that she needed an aid to ambulate.  The Veteran had no restrictions of the spine, trunk, and neck.  She was determined to need a housekeeper in meal preparation and needed assistance in bathing and grooming.  It was unknown how often per day or week and under what circumstances she could leave the home or immediate premises.  The examiner found that aids were needed for locomotion but did not specify the distance that the Veteran could travel.     

At the Veteran's September 2014 hearing, she testified that due to her left arm and right wrist abrasions and her bilateral knee disability, she fell all the time, needed assistance with using the bathroom, and required the use of a lift chair, bed rails, rollator walker, and bedside commode.  She reported that she had used a scooter for locomotion for almost 10 years.    

Given the Veteran's recent testimony regarding her disabilities, the Board finds that another medical examination is necessary to determine whether the Veteran requires aid and attendance or is housebound.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

38 C.F.R. § 3.808 provides that a certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a Veteran who, due to a service-connected disability, has: (i) the loss, or permanent loss of use, of one or both feet; (ii) the loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision in both eyes, resulting in (1) central visual acuity of 20/200 or less in the better eye, with corrective glasses, or, (2) central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of the visual field subtends an angular distance no greater than twenty degrees in the better eye; or (iv) a severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.350, 3.808 (2014).  See also 78 Fed. Reg. 57486 - 57487 (Sept. 19, 2013) (recently adding criteria for severe burn injury effective on October 21, 2013). 

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63. 

For adaptive equipment eligibility only, service-connected ankylosis of one or both knees or one or both hips is sufficient to show entitlement.  38 C.F.R. § 3.808(b)(4).

The Board notes that the Veteran is service-connected for posttraumatic stress disorder and left arm and right wrist burn scars.  She is also currently seeking service connection for a bilateral knee disability.  

The Veteran testified during her September 2014 hearing that due to her left arm and right wrist abrasions and her bilateral knee disability, she fell all the time, needed assistance with using the bathroom, and required the use of a lift chair, bed rails, rollator walker, and bedside commode.  She reported that she had used a scooter for locomotion for almost 10 years.  She has also reported that her burn scars are affecting her mobility and dexterity and that she could no longer sign her name without feeling pain.  She further indicated that when the weather gets cold, her hands cannot move.   

As the evidence of record reflects the possibility that the Veteran meets the criteria set out in the regulations for entitlement to automobile and adaptive equipment or for adaptive equipment only, she should be provided with a current VA examination to determine whether she has loss of use of her hands, feet, or upper or lower extremities, or whether her burn scars cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).    

Additionally, as noted above, the Board has remanded the Veteran's claims for service connection for a right knee disability and left knee disability and the Veteran's claim for increased rating for left arm and right wrist burn scars in order to obtain VA examinations to ascertain the Veteran's current level of disability in her left arm and right wrist and determine whether the knee disabilities are related to service.  Thus, the Board finds that the Veteran's claims for SMC based on the need for aid and attendance or due to being housebound and automobile and adaptive equipment or adaptive equipment only are inextricably intertwined with the claims for service connection for a right knee disability and left knee disability, as well as the claim for increased rating for left arm and right wrist burn scars.  The determination of the Veteran's current level of disability in her knees and whether these disabilities are due to her service, as well as the determination of the current level of severity in the Veteran's left arm and right wrist, would potentially affect the issues of whether the Veteran was entitled to SMC based on the need for aid and attendance or due to being housebound and automobile and adaptive equipment or adaptive equipment only.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180. 

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated her for her right knee disability, left knee disability, and left arm and right wrist burn scars.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.
 
2.  Return the claims file to the examiner who conducted the May 2009 VA examination, if available.  The claims file must be provided to and be reviewed by the examiner.  The examiner should once again review the claims file, including January 2010 and August 2014 VA medical opinions and T.C.'s testimony at the Veteran's September 2014 hearing, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right knee disability is due to the Veteran's period of service, including a July 1964 motor vehicle accident.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

3.  Return the claims file to the examiner who conducted the May 2009 VA examination, if available.  The claims file must be provided to and be reviewed by the examiner.  The examiner should once again review the claims file, including January 2010 and August 2014 VA medical opinions and T.C.'s testimony at the Veteran's September 2014 hearing, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability is due to the Veteran's period of service, including a July 1964 motor vehicle accident.  

The examiner should consider the Veteran's lay statements with regard to onset and continuity of symptomatology of her disability.  The examiner should also provide a rationale for the conclusions reached.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.  

4.  Schedule the Veteran for a VA skin examination to determine the current severity of her left arm and right wrist burn scars.  The examiner must review the claims folder in conjunction with the examination.  All indicated tests should be performed and all findings should be reported in detail. 

The examiner should determine whether the scars are superficial or deep, unstable, painful on examination, tender and painful on objective demonstration, poorly nourished with repeated ulceration, or causes limited motion or function.  The examiner should also measure the area or areas of the scars.  

The medical rationale for all opinions expressed should be provided.

5.  Schedule the Veteran for an appropriate examination to determine eligibility for special monthly compensation based on the need for aid and attendance or by reason of being housebound.  The claims file must be provided to and be reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner should address in the examination report whether the following are present as a result of the Veteran's service-connected disabilities: inability to dress or undress herself or to keep herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this does not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacking at the back, etc.); inability to attend to the wants of nature; inability to feed herself through loss of coordination of the upper extremities or through extreme weakness; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  

The examiner should also address whether the Veteran is substantially confined to her house (or ward or clinical areas, if institutionalized) or immediate premises due to disabilities that it is reasonably certain will remain throughout her lifetime.  

The medical rationale for all opinions expressed should be provided.

6.  Schedule the Veteran for an appropriate VA examination for those disabilities affecting her knees and hands.  The claims file must be provided to and be reviewed by the examiner.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  

The examiner is requested to provide a medical opinion concerning whether the Veteran's symptomatology referable to her knees or hands causes what amounts to loss of use of these extremities, such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  

In this regard, the examiner must determine such on the basis of the actual remaining function, whether the acts of grasping, manipulation, in the case of the hand, or balance, propulsion, in the case of a knee or foot, could be accomplished equally well by an amputation stump with prosthesis.  

To the extent possible, the examiner should identify and distinguish symptoms and impairment attributable to the Veteran's service-connected disabilities from those attributable to her nonservice-connected disabilities.  

If the examiner cannot differentiate the effects of the disabilities, then all should be attributed to the Veteran's service-connected disabilities.

The examiner should also determine whether the Veteran has extremely unfavorable complete ankylosis of her knees, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more; or complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes, including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of the nerve.  The examiner must also indicate whether the Veteran has ankylosis of either knee.  

Regarding the Veteran's left arm and right wrist burn scars, the examiner should determine whether they are characterized as severe burn injury of deep partial thickness or full thickness burns resulting in scar formation that cause contractures and limit motion of one or more extremities or the trunk and preclude effective operation of an automobile.

The medical rationale for all opinions expressed should be provided.

7.  After the development requested above has been completed, the record should again be reviewed.  If any benefits sought on appeal remain denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


